By the Court:
The question of the propriety of the amendment made by the Circuit Judge to Ms finding of facts, can not be passed upon here. It has been frequently held that a judge may, after the lapse of one or many terms, amend the *34verdict upon the judge’s notes or other proof of the evidence given on the trial, sp as to apply such verdict to the proper counts, for the furtherance of justice. So amendments to bills of exceptions have been made after the lapse of a long time, and judges have been compelled by mandamus to make them where it was shown that they were in accordance with the facts. The amendment here made was entirely within the discretion of the Circuit Judge.— Clark vs. Lamb, 8 Pick. 414; Mathieson’s Admrs. vs. Grant’s Admr. 2 How. 263.
Besides, this is not a part of our record, but of the record of the Court below; and we have no jurisdiction whatever to amend it. We might have power to compel its correction by that Court, in a proper case, and ón a proper application; but not to amend it ourselves.
As to the other branch of the motion, it appears from the bill that the exceptions were taken at the proper time,— on the trial. All that the record shows afterwards is the signing. The signing, at least until there is showing to the contrary, is evidence that it was done in time, and that the steps preliminary thereto had been regularly taken.

Motion denied.